Citation Nr: 1609343	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to an increased rating in excess of 10 percent for post-operative residuals, arthrotomy, left knee.  


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, reopened and denied the claim for service connection for right eye traumatic macular degeneration and denied an increased rating in excess of 10 percent for left knee post-operative residuals, arthrotomy (left knee disability).  

The issue of service connection for a right eye disability was reopened and the entire claim was remanded by the Board in April 2015 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right eye disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated therein.  

2.  The Veteran's left knee disability is manifested by painful motion and weakness without compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye disability are not met.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must inform the claimant: (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the informative notices provided throughout the adjudication, including in a March 2014 letter, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The Board considers it significant that the statements made by the Veteran and his representative in written form suggest actual knowledge of the elements necessary to substantiate the claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In fact, in a March 2015 letter, the Veteran stated that he waived any defect in the 5103 notice letter.  

Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the adjudication in the most recent October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records and private treatment records identified by the Veteran have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations and/or opinion in October 2013 and September 2015 regarding the etiology of the right eye disability and in October 2013 and October 2015 to assess the current severity of the left knee disability.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in April 2015, when it was remanded for additional development.  In accordance with the remand instructions, complete VA treatment records were obtained, the September 2015 VA opinion was obtained regarding the right eye disability, the October 2015 VA examination of the left knee was provided, and a supplemental statement of the case was issued, most recently in October 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Eye

The Veteran contends that he incurred a right eye disability during or as a result of service.  He specifically contends that his right eye disability did not pre-exist service and was incurred during service, or in the alternative, was aggravated during service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, as the claimed disability, including visual acuity impairment, was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach.  38 U.S.C.A. § 1111, 1137.

Service treatment records document that upon enlistment examination in September 1953, the Veteran's eyes were not marked as normal and his vision was measured to be 20/40 in the right eye.  He was determined to be qualified for service and was inducted.  The Veteran was diagnosed with a traumatic macular hole/macular degeneration in the right eye on October 15, 1953.  At the time, his vision in the right eye measured at 20/30.  In June 1955, the Veteran reported that his blurry vision in the right eye existed prior to his military service as a result of a football injury.  On that examination, his vision was 20/100 on primary central fixation and 20/30 on eccentric fixation and a macular hole was seen.  A July 1955 Report of Board of Medical Survey stated that the Veteran reported that upon examination in September 1953, he could not get a sight picture while firing a rifle.  According to the report, he further stated that the eye condition existed prior to enlistment and was not aggravated by service.  Upon separation in August 1955, the Veteran's right eye vision was measured to be 20/400 uncorrected.  

Post-service private treatment records demonstrate that the Veteran was status post cataract surgery in November 2001 and was subsequently noted with corneal edema with a small opacity in April and June 2012.  A corneal endothelial scar and macular hole were noted beginning in December 2006 private treatment records.  

VA treatment records include a November 2014 record with Dr. H.B., which notes the Veteran's reports of blunt trauma from a fist or foot to the right eye in the 1950s.  The Veteran reported an immediate decrease in vision at the time of the trauma, that had been relatively stable but with possibly mild worsening vision in the right eye.  The physician noted a macular hole by history, although it was not found upon examination at that time.  The physician also diagnosed a corneal scar in the right eye, presumably from the blunt trauma in the 1950s.  

The Veteran received a VA examination in October 2013, during which an examiner diagnosed a macular hole, corneal scar, and nuclear sclerotic cataract.  The Veteran reported that his vision was blurry when he was in training for shooting during service and that since then, it has worsened.  The examiner noted that the service treatment records showed that the Veteran could not see through his targeting sights using his right eye in boot camp.  The examiner provided a thorough review of the service treatment records and stated that the likely cause for his "good" visual acuity during the enlistment examination in 1953 was that he was probably using eccentric fixation. 

The examiner stated that while the Veteran did not have any corneal injuries during service, upon examination the examiner found a central corneal endothelial scar that is blocking his central vision.  The examiner stated that it was believed that the scar was causing a portion of his visual impairment, but the examiner was unable to assess the degree of impairment.  The examiner concluded that the corneal scar must have been incurred after military service.  

Regarding the macular hole, the examiner stated that it was incurred before his military service, which made his vision 20/100 centrally and 20/30 eccentrically.  The examination that day did not show a macular hole but some mild RPE changes that could represent a healed macular hole.  The examiner explained that often macular holes that persist for a few years before spontaneously healing cause permanent impairment and that this is presumed to be what happened in the Veteran's case from 1953 to 1955.  The examiner stated that without an eye examination after military service, it is unknown what his vision possibly improved to because the macular hole apparently healed.  As such, the examiner stated that he was unable to establish a baseline and aggravated visual acuity for the macular hole and the subsequent corneal scar.  Overall though, the examiner concluded, neither of these conditions were incurred during military service and would not have been aggravated by his military service.  The examiner stated that any further opinion cannot be provided except by using mere speculation.  

In September 2015, the VA examiner concluded after re-reviewing the claims file, that the evidence he cited in the 2013 examination proves that the macular hole/degeneration condition clearly and unmistakably existed prior to active duty.  He reiterated that the reason the Veteran's eyesight was found to be so "good" or less impaired at enlistment than at separation, was likely that he was using eccentric fixation upon enlistment.  Regarding the cataracts, the examiner stated that the Veteran had cataract surgery a few years prior, that his cataracts were age-related, and that they had nothing to do with his military service.  Finally, regarding corneal scarring, the VA examiner stated that per the Veteran's own reports and review of his service treatment records, he did not have any corneal injuries while in service.  However, based upon the examination in 2013 as well as private treatment records beginning in 2006, the examiner diagnosed central corneal endothelial scar that is blocking his central vision.  The examiner stated that although the date of onset of the corneal scar is unclear, the scar must have been incurred after his military service.  

The Veteran has submitted numerous statements in connection with his claim.  He asserts that the service treatment records incorrectly state that he reported blurry vision pre-existing service as a result of a football injury.  He states that he never made that statement during service and that the statement is not true.  He also contends that the VA examiner's opinions are not supported by the facts in evidence or a definitive rationale, especially as the examiner relied on and embellished upon the reported statements of pre-existence in the service treatment records.  

The Board finds that the statements the Veteran made during service and documented in the service treatment records are credible and are more probative than the statements he has made more recently in connection with his claim for service connection.  Common sense dictates that a person is going to be honest and accurate in their recitation of medical history when speaking to a treatment provider who is attempting to treat a current health problem, as it is obvious that receiving effective treatment depends largely on the medical professional receiving the correct information.  There is no convincing evidence or reason to believe that those treating the Veteran during service made up or incorrectly recorded the Veteran's statements regarding his decreased, blurry vision existing prior to service as a result of an injury incurred as a teenager.  

In addition, the service treatment records do not include any specific injury which could otherwise explain why the Veteran's vision was impaired upon enlistment and why he was diagnosed with a macular hole/degeneration within 42 days following enlistment.  Rather than report an in-service injury at the time when he was receiving medical treatment for his vision, the Veteran reported an injury before service and a pre-existing disability, which had not been aggravated during service.  

Based on the foregoing, the Board finds that Veteran's reports regarding the inaccuracy of the in-service statements asserting that his right eye disability pre-existed service and was not aggravated therein to not be credible.  As such, the Board finds that the examiner's reliance on these statements was not an error and does not render the examiner's opinions inadequate as the Veteran contends.  

The Board also notes that the Veteran has cited to medical treatise information regarding his disability, which he has cited to contradict some of the VA examiner's findings.  However, while offering a general description of the Veteran's right eye disabilities, those articles do not discuss the nature and etiology of his specific symptoms.  Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty that would heighten its probative value.  Cf. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's observations that his right eye problems started or accelerated in service have some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's recent recollections of remote events are not consistent with statements made in conjunction with treatment in service and are not convincing.  The Board finds the 2015 VA examination report much more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Given the foregoing, the Board finds that the evidence is against a finding of service connection for a right eye disability.  The medical opinion evidence of record, that of the VA examiner, finds that the right eye disability, including the macular hole/degeneration, decreased visual acuity, and blurry vision, pre-existed service and was not aggravated therein.  While the service treatment records include varied visual acuity testing throughout, the examiner explains that the reason the Veteran's vision appeared to be less impaired upon enlistment and more impaired later during service is that the Veteran was using a different type of vision, primary central fixation versus eccentric fixation, at various points.  For example, the June 1955 service treatment records do demonstrate that the Veteran's vision was measured to be much less impaired using eccentric fixation than when using primary central fixation at that time and the separation examination did not state which type of vision was used to obtain the measurement at that time.  The Board accepts the examiner's explanation regarding the different measurements as a rationale for why the Veteran's pre-existing right eye disability was not aggravated during service.  
Moreover, the examiner provides a thorough explanation, supported by citation to the medical evidence of record, that the Veteran's cataracts and corneal scar were incurred at some time after his military service.  This opinion is further supported by the fact that such disabilities were first demonstrated long after service and have not been linked to service by any medical professional.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding that his pre-existing right eye disability was aggravated during service and against a finding of a nexus between the Veteran's current right eye disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his left knee disability is worse than current rated.  The Veteran's claim for increased rating was received in July 2013.  The relevant focus for adjudicating his claim is the period beginning July 2012, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2015).
Knee disabilities are rated primarily based upon limitation of motion of the affected joint.  Limitation of flexion and extension of the knees is rated under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 (extension) (2015).  

A 10 percent rating is warranted where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is provided.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

A 20 percent rating is warranted where extension of the leg is limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Full range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, when there is recurrent subluxation or lateral instability which is moderate, a 20 percent evaluation is assignable; a 30 percent evaluation is assignable when it is severe.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2015).

Under Diagnostic Code 5256, a minimum 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be provided for limitation of knee extension and flexion that is compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating, pain must result in functional loss in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The left knee disability is current rated as 10 percent disabling based on painful motion of the knee without compensable limitation of motion.  In order to warrant a higher rating for the left knee disability, the record must demonstrate the functional equivalent of limitation of flexion to at least 30 degrees or extension to at least 10 degrees, moderate to severe subluxation or instability, or ankylosis.  38 C.F.R. 
§§ 4.59, 4.71(a), Diagnostic Codes 5256, 5257, 5260, 5261; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Left knee range of motion and stability were tested multiple times throughout the appellate period.  The Veteran received a VA examination in October 2013, where the Veteran reported that his mildly painful condition of the left knee has not really ever completely resolved since it's incurrence during service, but it has improved with antiinflammatory medicine.  He reported that since his injury, he has used strengthening exercises and walks for at least an hour a day.  Upon examination, the examiner found full flexion, with objective evidence of pain beginning at 120 degrees, and full extension without any objective evidence of painful motion.  There was no change with repetitive-use testing.  The examiner found full muscle strength, normal left knee stability, and no evidence of subluxation or dislocation upon examination or X-ray.    

Regarding flare-ups, the Veteran reported that he is quite physically active, particularly in walking, but states that occasionally he "overdoes it" with too much inclined walking, stairs, or carrying too much weight, and the pain will increase.  However, he did not describe any reduction in range of motion when this occurs and he reported that the increased pain usually subsides within a day or two.  

The examiner explained that he has near constant mild knee pain, especially on the left, which does not prevent him from walking for exercise at least an hour each day and doing quad strengthening exercises each day.  He reported that he goes on 30 day backpacking and camping expeditions three times per year, but stated that he is no longer able to handle steep inclines.  The examiner stated that there really is not much functional impairment, but that there is some evidence of pain on flexion and mild pain on firm palpation of the left knee joint line.  The examiner further stated that while any human joint could experience limitation of function due to flare ups or repetitive use over time due to pain, weakness, fatigability, or incoordination, even in joints with no history of illness or injury, it is not possible to opine without speculation as to such impairment in the Veteran's left knee without examining the knee during a flare-up or aggravation.  However, the examiner again noted that the Veteran did not report any additional limitation of motion during flare-ups.  

VA treatment records document regular complaints of pain in the left knee, but do not include any information regarding range of motion, stability, or ankylosis.  The Board notes that the in November 2014, the Veteran reported left knee pain but stated that he did not feel as though he needed physical therapy or orthopedic referral.  An X-ray that month revealed mild patellofemoral osteoarthritis and the treatment note indicated that the left knee was "quite stable."  

In a October 2015 VA examination report, the Veteran reported that he was an avid hiker and has done strengthening exercises to keep himself in optimal condition, in spite of ongoing chronic knee pain.  He stated that he spends several months every year on the road in an RV or tent camping and hiking.  When home, he goes walking every day, lasting until recently several hours each day, and now, after his service dog had an ACL repair, only one hour a day.  The Veteran reported that he continued to use his universal gym at home for daily strengthening exercises with active resistance.  He reported daily left knee pain, which is severe in the morning for about a half an hour and which gradually subsides with activity.  He takes occasional antiflammatories, but usually does not take anything for left knee pain.  
Specifically in a September 2015 letter from the Veteran, which was prepared for the examination and is included in its entirety in the report, the Veteran described a constant mild level of pain, which typically increased to a high between 4 and 6 on a 10 point scale, where 10 is the most severe, after his daily long hikes or walk or after sleeping.  He described this pain as moderate.  He also reported a loss of strength when he first wakes in the morning, which goes away once he's active.  He reported difficulty getting out of the car without pulling himself out, increasing pain when he crosses his leg, and a gradual loss of the ability to perform a "hip slide" down a near vertical rock face while hiking.  Finally, the Veteran reported pain while sleeping on his back, which is alleviated by placing a pillow under his knee.  

Upon examination, the examiner found full range of motion without any objective evidence of pain and no change with repetitive testing.  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, and no evidence of crepitus.  The examiner found full strength of the left knee, no muscle atrophy, no ankylosis, no subluxation or instability, and no recurrent effusion.  The examiner also stated that there was no neurologic impairment demonstrated upon examination that day.  

Regarding flare-ups, the examiner stated that he could only quantify the effects of observed repetitive use and could not comment as to functional impairment beyond after three repetitions at that examination.  However, the examiner stated the opinion that while the Veteran would likely have increased pain after repeated use over time as well as during a flare-up, he does not believe the Veteran would have any further reduction in motion or incoordination, other than a reluctance to move the knee because of increased pain.  The examiner also stated that the Veteran would have only the degree of fatigue and weakness to be expected in an otherwise fit 79-year-old man.  

The examiner concluded based upon the examination and the Veteran's September 2015 statement, which he said he had no reason to believe is inaccurate, the Veteran is a very fit 79 year old.  In spite of the reported pain, the Veteran would be capable of light duty type work, to include standing and walking during a work day without limitations other than a requirement for occasional sitting breaks.  The examiner stated that there was no reason why the Veteran could not occasionally climb stairs, kneel, squat, bend, crouch, and lift/carry up to 20 pounds occasionally and 10 pounds routinely.  The examiner further stated that he would not expect routine ADLs to be impaired at all.  

Based on the forgoing, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent.  The record demonstrates that the Veteran has not had compensable limitation of flexion or extension in the left knee at any time during the period on appeal.  In fact, his range of motion has been full and only once, during the October 2015 examination, was pain found upon motion at 120 degrees.  There was no indication that range of motion was additionally limited at that time by functional factors, nor does the record demonstrate such additional limitation at any time throughout this appeal.  In fact, the Veteran reported that he did not experience loss of range of motion during a flare-up or due to pain in the October 2013 VA examination and the October 2015 VA examiner did not think there would be a loss of range of motion during flare-ups or to functional factors such as pain, incoordination, fatigue, or weakness.    

The recorded limitation of flexion and extension does not approximate the criteria for a 20 percent or higher rating, which requires limitation of flexion to at least 30 degrees or limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261; see DeLuca v. Brown, 8 Vet. App. at 202.

The Board acknowledges the Veteran's numerous statements reporting pain, weakness, and fatigue as well as flare-ups throughout the appellate period.  However, he did not report any additional limitation of motion during any flare-ups, and he has described such flare-ups as predominately moderate at worst.  He certainly has not reported flare-ups so severe that they resulted in a limitation of motion of 110 degrees flexion (meaning flexion limited to 30 degrees) or 15 degrees of extension.  

Furthermore, the examiners have assessed the impact of pain and other factors on motion to the extent possible in the examination reports.  These factors were not shown to result in additional limitation of motion that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the examinations provided sufficient information to properly evaluate the Veteran's left knee disability.  Id. 

The Board further notes that while the Veteran has reported that his left knee disability has gradually led to his inability to complete certain hiking maneuvers or complete certain more difficult hiking trails, he has reported throughout the claim that he is still able to hike for several hours at a time, sometimes daily over several weeks, walk for several hours in a day (depending on the limitations of his dog), and complete strengthening exercises daily.  As the October 2015 VA examiner noted, this is more than the average person his age could do even without any impairments.  

The Board notes that at no time has the Veteran reported, nor has a VA examiner or treatment provider found instability, subluxation, or ankylosis.  In fact, the two VA examiners specifically found the absence of instability, subluxation, or ankylosis.  Therefore, an increased rating on the basis of instability or ankylosis is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5257. 

There is also no evidence of impairment of the tibia and fibula, genu recurvatum, or dislocation of the semilunar cartilage of the left knee to warrant a separate rating under Diagnostic Codes 5258, 5262, and 5263.  Diagnostic studies have not shown these abnormalities, and they have not been reported elsewhere in the record.  Therefore, a separate rating is not warranted on this basis.  

The Veteran has not reported, nor has any neurological impairment related to the left knee been found upon examination.  The October 2015 VA examiner specifically found no evidence of neurologic impairment related to the left knee disability.  Therefore, a separate rating is not warranted on this basis.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other basis for assigning a higher schedular rating.  

As such, the Board concludes that the evidence does not support the assignment of a schedular disability rating in excess of 10 percent for his left knee disability.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court of Appeals for Veteran Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the nature and severity of the Veteran's left knee disability, including the pain, weakness, and painful motion, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right eye disability is denied.  

An increased rating in excess of 10 percent for left knee disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


